Citation Nr: 0836653	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  07-04 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Legal entitlement to death pension benefits.

3.  Legal entitlement to accrued benefits.  



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel




INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
December 1941 to May 1942, and January 1946 to February 1946.  
The veteran died in November 1997, and the appellant is the 
veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2005 and March 2006 decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  At the time of his death, the veteran had no service-
connected disabilities.  

3.  The veteran's myocardial infarction, cerebrovascular 
accident with paraplegia, and hypertension were not 
attributable to his period of active service.  

4.  Prior to his death, the veteran was not diagnosed as 
having pulmonary tuberculosis.  

5.  The veteran's death was neither caused, nor hastened, by 
a disability incurred as a result of his service in the 
Philippine Commonwealth Army.  

6.  At the time of his death, the veteran did not have a 
claim pending with VA.  


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause death.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.312 (2007).

2.  Criteria for basic eligibility to VA nonservice-connected 
death pension benefits have not been met.  38 U.S.C.A. §§ 
101(2), 107, 1521, 1541, 5102, 5103, 5103A, 5106, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 
3.41 (2007).

3.  The appellant is not entitled to payment of accrued 
benefits.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise an 
appellant of the evidence necessary to substantiate her 
claims for benefits and that VA shall make reasonable efforts 
to assist an appellant in obtaining evidence unless no 
reasonable possibility exists that such assistance will aid 
in substantiating the claims.  

In letters dated in February 2005, August 2008, and September 
2008, VA notified the appellant of the information and 
evidence needed to substantiate and complete her claims for 
benefits, including what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the appellant to submit any 
additional information in support of her claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in September 2008.  Although there 
was no subsequent adjudication following the September 2008 
notice, the Board finds that the appellant is not prejudiced 
as her claims are being denied.  

The Board notes that VCAA notice was not provided for the 
veteran's claim of entitlement to accrued benefits, the 
disposition, however, is based on the law and not the facts.  
Thus, there is no duty to assist as the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  As such, the Board finds 
that VA met its duty to notify the appellant of her rights 
and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the notices given prior to the appealed AOJ 
decision were adequate.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence, 
and by affording her the opportunity to give testimony before 
an RO hearing officer and/or the Board.  The appellant was 
scheduled for a Travel Board hearing in November 2007, and 
she did not appear at that hearing.  The appellant did not 
file a request to have the hearing rescheduled with evidence 
of good cause for failure to appear.  It appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the claims 
file.  In fact, in an October 2006 communication to VA, the 
appellant indicated that she had no additional evidence to 
submit in support of her claims.  Thus, the Board finds that 
VA has done everything reasonably possible to notify and 
assist the appellant and that no further action is necessary 
to meet the requirements of the VCAA.  

Service connection 

The veteran contends that her husband's myocardial 
infarction, stroke with paraplegia, and hypertension had 
their onset in service and contributed to his death.  She 
also alleged that the veteran had pulmonary tuberculosis as a 
result of his service.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Myocardial infarction, stroke, hypertension and pulmonary 
tuberculosis are all deemed to be chronic diseases under 38 
C.F.R. § 3.309(a) and, as such, service connection may be 
granted if the evidence shows that these diseases manifest 
to a degree of ten percent or more within one year from the 
date of separation from service.  38 C.F.R. § 3.307.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 38 
C.F.R. § 3.312(a).  

The veteran's service medical records (SMRs) reflect no in-
service treatment for heart problems or high blood pressure.  
In two January 1946 physical examinations, the veteran's 
blood pressure was listed as 108/69 and 110/85.  Additionally 
his lungs and cardiovascular system were found to be normal.  
In a February 1946 affidavit, the veteran reported no wounds 
or illnesses incurred during service.  The chest x-ray was 
noted to be clear.  There were no disabilities noted upon his 
discharge.  

Despite requests made to the appellant, there are no post-
service medical treatment records associated with the claims 
file regarding the above-noted conditions.  The November 1997 
death certificate lists the causes of death as myocardial 
infarction, cerebrovascular accident with paraplegia, and 
hypertension.  There are no clinical records evidencing any 
treatment for tuberculosis.  

Given the evidence as outlined above, the Board finds that 
the veteran did not incur any lung, heart, or vascular 
condition, or any other disability determined to be the cause 
of his death, during his period of recognized service.  There 
is no evidence of record reflecting that the veteran's 
conditions had their onset within a year of service 
separation.  Thus, the veteran's heart condition and vascular 
condition, including his hypertension, are not presumptively 
related to his service.  Further, there is no evidence of 
record linking the veteran's above-listed conditions to 
service.  Consequently, service connection for the cause of 
the veteran's death must be denied.

Nonservice-connected death pension benefits

Death pension is a benefit payable to a veteran's surviving 
spouse because of the veteran's nonservice-connected death.  
Basic entitlement exists if (i) the veteran served for ninety 
days or more during a period of war; or (ii) was, at the time 
of death, receiving or entitled to receive compensation or 
retirement pay for a service-connected disability; and (iii) 
the surviving spouse meets the net worth requirements of 38 
C.F.R. § 3.274 and has an annual income not in excess of the 
maximum annual pension rate specified in 38 C.F.R. §§ 3.23 
and 3.24.  See 38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 38 
C.F.R. §§ 3.3(b)(4).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  See 38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  "Active 
duty" is defined as full-time duty in the Armed Forces.  See 
38 C.F.R. § 3.6(a), (b).  "Armed Forces" consists of the 
United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including their Reserve components.  See 38 C.F.R. § 
3.1.  Persons with service in the USAFFE, including the 
recognized guerrillas, or service with the New Philippine 
Scouts under Public Law 190, 79th Congress, shall not be 
deemed to have been in active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to nonservice-connected disability pension.  See 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b), (c), (d).

The veteran had Philippine Commonwealth Army service.  In 
October 1958 and February 2005, the National Personnel 
Records Center (NPRC) certified that the recognized period of 
service was from December 1941 to May 1942 and from January 
1946 to February 1946, and there was no service with USAFFE 
noted.  There is no evidence to contradict the findings of 
the NPRC, nor has the appellant contended otherwise.  

The Court has held that findings by a United States service 
department verifying a person's service are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The Board has carefully reviewed the entire record and finds 
that there is no competent evidence to contradict the NPRC's 
determination with respect to the service of this veteran.  
Therefore, the Board must find that the veteran did not have 
qualifying service.  As a result, the appellant's request for 
death pension benefits must be denied as a matter of law.  

Accrued benefits

Benefits to which a veteran was entitled at his death, based 
on evidence on file at the date of death, will be paid to 
survivors, as provided by law.  See 38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000.  Application for accrued benefits must be 
filed within one year after the date of death.  See 38 
U.S.C.A. § 5121(c).

Following a claim for benefits, the RO denied service 
connection for blindness in a 1958 rating decision.  There is 
no evidence of record to suggest that the veteran attempted 
to appeal this decision.  

At the time of the veteran's death in November 1997, he did 
not have a claim pending with VA, nor has the appellant 
contended otherwise.  Absent evidence of a claim pending at 
the time of the veteran's death, the appellant is not 
entitled to accrued benefits.  









	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to nonservice-connected death pension benefits is 
denied.

Entitlement to accrued benefits is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


